PER CURIAM.
By petition for a writ of conflict certi-orari we have for review a decision of the District Court of Appeal, Third District, dated July 13, 1965, reversing the judgment *420of the trial court. The writ issued and the cause was placed on the calendar for argument on both jurisdiction and merits.
Oral argument having been heard, and after our consideration of the petition, the record and the briefs, we conclude that this court is without jurisdiction to review the cause, so the writ of certiorari heretofore issued is discharged and the cause dismissed. Cf. Section 4(2), Article V, Constitution of Florida, F.S.A.
It is so ordered.
THORNAL, C. J., and ROBERTS, DREW and HOBSON (Ret), JJ., concur.
THOMAS, J., dissents.